IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-39,578-06


EX PARTE WILBERT RAY GENTRY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 613456 IN THE 337TH DISTRICT COURT
FROM HARRIS COUNTY



 Per curiam.

O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of aggravated assault, and punishment was assessed at eight (8) years'
confinement.  No direct appeal was taken.
	The Court received this writ application on October 16, 2006.  On October 25, 2006,
this Court dismissed it for failing to comply with the rules of appellate procedure.  However,
the record included two applications, including an application that did comply with the rules
of appellate procedure.  This Court has determined that the writ was dismissed in error.  After
reconsideration on its own motion, the Court finds that the application should have been
denied on the findings of the trial court without a hearing.  Accordingly, the Court withdraws
its prior order dismissing this application for failing to comply with the rules of appellate
procedure and enters an order denying this application.
	Applicant's writ application is denied on the findings of the trial court without a
hearing.  See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: December 13, 2006